DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 11/25/2021.
The status of the Claims is as follows:
Claim 1 has been amended;
Claim 9 is new;
Claims 1-9 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al. (US 6834480; Ishino) in view of Kollmuss (US 20100064637).

Regarding Claim 1 Ishino discloses a continuous (Claim 1) bag-making and packaging apparatus (200) in which sealing is performed on a film (F) at a predetermined position to make a bag (abstract) while the film (F) is continuously conveyed, the continuous bag-making and packaging apparatus (200) comprising: 

a film-conveying unit (col 3 lines 45-50) configured to change a feeding speed of the film (F); (Fig. 3a) Where Ishino discloses that there are varying packaging speeds according to the bag information (Col 3 lines 25-33; Fig. 3a) the Examiner understands that the film conveying unit changes a feeding speed of the film according to the packaging speed for the package type stored in the memory. 

a printing unit (40) configured to print on the film (F) conveyed; (Col  2 lines 60-67) 

a display unit (Col 4 lines 40-45) and 
a print timing presentation unit (26, 20) configured to present a print timing (print data) suitable for printing based on the information of the bag to the display unit (Col 4 lines 40-45). The Examiner has broadly interpreted the print data of Ishino to read over the limitation “print timing” since Ishino discloses that the print data is information for operating the printer such as line width, printing positions which have associated execution times. (Col 4 lines 1-16; 40-45; Col 4 lines 62- Col 5 lines 15)

a control unit (25) configured to cause presenting the print timing suitable for printing to the display unit via the print timing presentation unit within a period at which the feeding speed of the film is constant. (par 48, 62-63) Where the Examiner understands that the print position data calculated by the control unit (par 48) and displayed on the display unit (par 62-63) indicates that the control unit caused the print timing information to be displayed on the display unit. 

Where Ishino discloses that there are varying packaging speeds according to the bag information (Col 3 lines 25-33; Fig. 3a) the Examiner understands that the film conveying unit changes a feeding speed of the film according to the packaging speed for the package type stored in the memory.

Ishino does not teach the print timing presentation unit calculates the feeding speed of the film at time points in a cycle of making the bag from the information of the bag, further calculates an acceleration/deceleration range over which printing is possible from a following capacity of the printing unit, and assesses an appropriate print timing.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller portion of the printing timing presentation unit of  Ishino to include the ability of the controller portion to calculates the feeding speed of the film at time points in a cycle of making the bag from the information of the bag, further calculates an acceleration/deceleration range over which printing is possible from a following capacity of the printing unit, and assesses an appropriate print timing as taught by Kollmuss since par 29, 63, 31, 35, 39 and 63 suggests that such a modification provides an adjustable printing system that produces faultless reproduction of a printed image on the wrapped pack of the respective pack type for the purposes of improving the efficiency and versatility of the apparatus.

Regarding Claim 2 Ishino discloses the invention as described above. Ishino further discloses the print timing presentation unit (26, 20) displays (information pertaining to) the print timing (print data) through a display screen of the display unit (Col 4 lines 40-45) that displays a timing of an action of the bag-making. (Col 3 lines 22-35; 50-67 Col 5 lines 10-33)

Regarding Claim 3 Ishino discloses the invention as described above. Ishino further discloses     the print timing presentation unit (26, 20) displays, on an input screen (26) of the display unit (Col 

Regarding Claim 4 Ishino discloses the invention as described above. Ishino further discloses     the print timing presentation unit (26, 20) includes a controller (20) and a film-conveying unit (col 3 lines 45-50) configured to change a feeding speed of the film (F); (Fig. 3a) Where Ishino discloses that there are varying packaging speeds according to the bag information (Col 3 lines 25-33; Fig. 3a) the Examiner understands that the film conveying unit changes a feeding speed of the film according to the packaging speed for the package type stored in the memory.

Ishino does not teach the print timing presentation unit calculates an acceleration/deceleration range over which printing is possible from a following capacity of the printing unit, and assesses an appropriate print timing.

Kollmuss teaches a bag making and packaging apparatus (1) that includes a control unit (15) that calculates the feeding speed of the film (par 24, 35) at time points in a cycle of making the bag (the beginning of each cycle) from the information of the bag (pack type, images, etc. par 35), further calculates an acceleration/deceleration range over which printing is possible from a following capacity of the printing unit (possible printing speeds par 35), and assesses an appropriate print timing, providing an adjustable printing system that produces faultless reproduction of a printed image on the wrapped pack of the respective pack type for the purposes of improving the efficiency and versatility of the apparatus. (par 29, 31, 35, 39, and 63)



Regarding Claim 5 Ishino discloses the invention as described above. Ishino further discloses     the print timing presentation unit (26, 20) includes a controller (20) and a film-conveying unit (col 3 lines 45-50) configured to change a feeding speed of the film (F); (Fig. 3a) Where Ishino discloses that there are varying packaging speeds according to the bag information (Col 3 lines 25-33; Fig. 3a) the Examiner understands that the film conveying unit changes a feeding speed of the film according to the packaging speed for the package type stored in the memory. Ishino discloses packaging parameters including bag-making capacity (packaging speed), bag length, and transverse sealing time correspond to the feeding speed of the film (Col 3 lines 22-38; Col 4 lines 39-61; Figs. 5A-D)

Ishino does not teach the print timing presentation unit calculates the feeding speed of the film.

Kollmuss teaches a bag making and packaging apparatus (1) that includes a control unit (15) that calculates the feeding speed of the film (par 24, 35) using packaging parameters (data regarding pack types). 



Regarding Claim 7 Ishino discloses the invention as described above. Ishino further discloses a register mark detection sensor (27) configured to detect a register mark (Fm) marked on the bag, wherein a distance from the register mark (Fm) is included as print position data in the information of the bag. (Col 4 lines 5-18)

Regarding Claim 8 Ishino discloses the invention as described above. Ishino further discloses   the print timing presentation unit (26, 20) is a computation unit configured to compute (information pertaining to) the print timing (print data). (Col 3 lines 39-61)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al. ( US 6834480; Ishino) in view of Kollmuss (US 20100064637) and further in view of BRANDT SANZ et al. (US 20150291300; BRANDT).

Regarding Claim 6 Ishino discloses the invention as described above. Ishino further discloses Ishino discloses the invention as described above. Ishino further discloses the print timing presentation unit (26, 20) includes a controller (20) and a film-conveying unit (col 3 lines 45-50) configured to change a feeding speed of the film (F); (Fig. 3a) Where Ishino discloses that there are varying packaging speeds according to the bag information (Col 3 lines 25-33; Fig. 3a) the 

However, Ishino does not teach multiple printers from which a printer to be selected and an acceleration/deceleration range over which printing is possible is determined in accordance with the printer selected in the selection screen.
 
Kollmuss teaches a bag making and packaging apparatus (1) that includes a control unit (15) that calculates an acceleration/deceleration range over which printing is possible from a capacity of the printing unit (possible printing speeds par 35) where the printing unit has a plurality of positions that can be selected. (par 29, 31, 35, 39, and 63)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller portion of the printing timing presentation unit of  Ishino to include the ability of the controller portion to select printer positions and to calculate an acceleration/deceleration range over which printing is possible from a following capacity of the printing unit as taught by Kollmuss since par 29, 63, 31, 35, 39 and 63 suggests that such a modification provides an adjustable printing system that produces faultless reproduction of a printed image on the wrapped pack of the respective pack type for the purposes of improving the efficiency and versatility of the apparatus.

However, Inshino in view of Kollmuss does not expressly teach selecting a printer to be used in the printing unit. 



Where Inshino discloses a print timing presentation unit (26, 20) including selecting print data, and Kollmuss teaches selecting a printer position to be used in a printing unit (par 29, 31, 35, 39, and 63) and Brandt teaches a plurality of printers (81, 82, 83) in different positions.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the printer and print timing presentation unit selection options and the multiple positions of a single printer of Inshino in view of Kollmuss to include multiple printers in in multiple positions as taught by Brandt since modifying a single printer with multiple positions to multiple printers in multiple positions is a duplication of parts. MPEP2144.04(VI)(B)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al. (US 6834480; Ishino) in view of Kollmuss (US 20100064637) and further in view of KIYOTA et al. (US 20110059833; KIYOTA).

Regarding Claim 9, Ishino in view of Kityota does not expressly teach a transverse sealing device including a pair of sealing jaws, pivot arms, and a reciprocating motion mechanism.

KIYOTA teaches a bag making machine that includes form a strip film into a cylindrical film. Kiyota further teaches a transverse (horizontal) sealing device including a pair of sealing jaws, pivot arms, and a reciprocating motion mechanism providing streamlined sealing without interfering 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the bag making machine of Ishino in view of Kollmuss to include a transverse sealing device including a pair of sealing jaws, pivot arms, and a reciprocating motion mechanism as taught by Kiyota since par 38-39 of Kiyota suggests that such a modification  provides streamlined sealing without interfering with the conveyance of the film for the purposes of improving the efficiency of the apparatus

Response to Arguments
Applicant's arguments filed 11/25/2021 have been fully considered but they are not persuasive. 

Applicant’s Argument: Ishino lacks a control unit that presents a print timing relative to the calculated feeding speed of the film nor the print timing within a period at which the feeding speed of the film is constant. 

Examiner’s Response: Ishino teaches a control unit that present printing data relative to the calculated feeding speed of the film (par 48, 62-63) Kollmuss teaches at par 28-29 that the rate of feed of the plastic film changes when the pack type changes and the rate of feed also changes in the area of the printing unit where choosing (interpreted as calculating) feed rate of the plastic film according to the desired printing area results in optimal printing. (par 30-33)  Thus the Examiner has determined that the printing timing presentation unit is capable of calculating the feeding speed of the film as claimed. MPEP 2114.IV

Applicant’s Argument: Ishino does not meet the claimed recitation of presenting a print timing suitable for printing. Ishino relates to a label printing rather than print timing. 
Examiner’s Response: Ishino teaches displaying information related to print timing such as rate of feed of time, and time period (par 56, 59; 61-63) Where feed rate and time period for printing are each “a print timing suitable for printing”. 

Therefore the Examiner has determined that the Applicant's arguments are not persuasive and the Examiner maintains that the combination of teachings from Ishino and Kollmuss render the Applicant's claimed invention obvious over the prior art.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731